NUMBER 13-20-00397-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

TROY CROWNOVER,                                                             Appellant,

                                           v.

PAA CONSULTING, LLC,                                                          Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.


                          ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

      This matter is before the Court on its own motion. The record before the Court fails

to illustrate that all claims asserted by or against all parties have been

disposed. Appellant attempts to appeal an order entered on August 10, 2020, in which

the trial court ordered partial final summary judgment and proports to sever all causes of

action between Plaintiff Troy Crownover and Defendant PAA Consulting Inc. The order,
however, fails to provide a new cause number for the severed party.

       The record reflects litigation with other parties still pending under the original trial

court cause number; furthermore, there is a line in the order where the new cause

number, if any, would be written. Under these circumstances, a court of appeals

may abate a cause in order to permit clarification by the trial court. Lehmann v. Har-Con

Corp., 39 S.W.3d 191 at 206 (stating the appellate court may allow an appealed order

that is not final to be modified so as to be made final and may allow the modified order

and all proceedings relating to it to be included in a supplemental record); see Tex. R.

App. P. 27.2, 44.3.

       Accordingly, we ABATE the appeal and REMAND the cause to the trial court for

clarification. Upon remand, the trial court shall address the following:

   1. Whether the trial court intended the judgment to be severed, and the new cause
      number;

   2. Whether the trial court intended to completely dispose of all claims and all parties.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order. This appeal will be reinstated upon

receipt of the foregoing materials and upon further order of this Court.

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
19th day of November, 2020.